I dissent.
"All intendments of the law are in favor of the regularity of the judgment and proceedings in the court below, and it is incumbent upon the appellants to show error affirmatively."(People v. Gibson, 106 Cal. 458, [39 P. 864]; McLennan v.Wilcox, 126 Cal. 53, [58 P. 305]; People v. Allen, 144 Cal. 300, [77 P. 948].) The objection to the question asked Mrs. Sneed was interposed after she had answered, and there is nothing in the record to show that the court was requested to or did consider the objection as having been made at the proper time. True, this may have been the case, but it might with equal plausibility be assumed that the objection was overruled because it was tardily made. Under the rule above quoted the latter rule should be accepted as correct, and this done it certainly cannot be said that the ruling was erroneous. A motion to strike evidence from the record must be based on a timely and sufficient objection to its introduction, and hence there was no error in refusing to eliminate the testimony of Mrs. Sneed.
If, however, it be conceded that the evidence was objectionable and the ruling improper, still I cannot persuade myself the error was prejudicial. A mother may perhaps know that her son had no knowledge of electricity or its dangers, because he has never had an opportunity to acquire such knowledge either by personal observation, reading, or intercourse with persons who could give him information on the subject. If his life has been spent at a place so isolated that she must know of his every act, she would be in a position to say that he had no knowledge of something he had never seen, and could not have heard or read about. The answer of Mrs. Sneed was of a very general character, and upon cross-examination it was demonstrated beyond question that she could not have known, and did not know, anything about her son's knowledge touching this or any other subject. Crediting jurors with the usual measure of intelligence, they certainly could not have been misled by a general statement absolutely unsupported by the reasons she gave for having made it. *Page 712 
NOTE. — Justice Sloss being disqualified, Justice McLaughlin, one of the justices of the district court of appeal for the third appellate district, participates herein pro tempore, pursuant to section 4 of article VI of the constitution.